FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                             MAY 26, 2022
                                                                      STATE OF NORTH DAKOTA



                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 107



State of North Dakota,                                 Plaintiff and Appellee
     v.
Duane Eldene Landrus, Jr.,                          Defendant and Appellant



                               No. 20210304

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

REVERSED AND REMANDED.

Opinion of the Court by Crothers, Justice, in which Chief Justice Jensen, and
Justices VandeWalle and Tufte joined and Justice McEvers concurred in the
result.

Julie A. Lawyer, State’s Attorney, Bismarck, ND, for plaintiff and appellee;
submitted on brief.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                              State v. Landrus
                                No. 20210304

Crothers, Justice.

[¶1] Duane Eldene Landrus, Jr. appeals from a criminal judgment for
aggravated assault on a correctional officer. Landrus argues the district court
erred in instructing the jury on the originally-charged offense after the court
allowed the charge to be amended. We reverse and remand.

                                       I

[¶2] In March 2019, Landrus was instructed to go to the behavior
intervention unit while in custody at the state penitentiary. Landrus refused
to leave his cell and a team was called to remove him. A sergeant at the
penitentiary testified that Landrus choked him after he entered Landrus’ cell.

[¶3] In August 2019, the State charged Landrus under N.D.C.C. § 12.1-17-
02(1)(c) with aggravated assault of a correctional officer. In September 2019,
the State moved to amend the information, modifying the subdivision of law to
N.D.C.C. § 12.1-17-02(1)(a). The district court granted the motion.

[¶4] Trial took place in June 2021. The district court provided jury
instructions listing the essential elements of aggravated assault under the
originally-charged subdivision, N.D.C.C. § 12.1-17-02(1)(c). Neither Landrus
nor the State objected. The jury convicted Landrus.

                                       II

[¶5] Landrus concedes the issues raised on appeal were not argued to the
district court, so the appropriate standard of review is obvious error.

[¶6] This Court may consider an obvious error that affects substantial rights
even though it was not brought to the district court’s attention. N.D.R.Crim.P.
52(b). To establish obvious error, Landrus must demonstrate “(1) error; (2) that
is plain; and (3) the error affects the defendant’s substantial rights.” State v.
Pemberton, 2019 ND 157, ¶ 9, 930 N.W.2d 125. “We exercise our power to
consider obvious error cautiously and only in exceptional situations where the


                                       1
defendant has suffered serious injustice.” Id. This Court should correct an error
if it “seriously affects the fairness, integrity or public reputation of judicial
proceedings.” Id.

                                       III

[¶7] Landrus argues the district court committed obvious error by instructing
the jury on the elements of the originally-charged subdivision of N.D.C.C. §
12.1-17-02. We agree.

[¶8] “Jury instructions must correctly and adequately inform the jury of the
applicable law[.]” Pemberton, 2019 ND 157, ¶ 21. Jury instructions are
sufficient if, as a whole, they correctly advise the jury of the applicable law,
even if part of the instructions, standing alone, may be erroneous. State v.
Olander, 1998 ND 50, ¶ 18, 575 N.W.2d 658.

[¶9] Here, the State charged Landrus with aggravated assault under
N.D.C.C. § 12.1-17-02(1)(a), but the district court instructed the jury under
N.D.C.C. § 12.1-17-02(1)(c). Although both subdivisions relate to aggravated
assault, they involve different elements. Subdivision (a) states a person is
guilty if the person “[w]illfully causes serious bodily injury to another human
being[.]” N.D.C.C. § 12.1-17-02(1)(a). Subdivision (c) states a person is guilty if
the person “[c]auses bodily injury or substantial bodily injury to another
human being while attempting to inflict serious bodily injury on any human
being[.]” N.D.C.C. § 12.1-17-02(1)(c). Thus, the jury was not advised of the
applicable law.

[¶10] Deviation from an applicable legal rule constitutes an “error.” Olander,
1998 ND 50, ¶ 14. A “plain” error is a “clear” or “obvious” deviation from current
law. Id. Instructing the jury on the wrong subdivision of law is an obvious
deviation from an applicable legal rule. See id.

[¶11] This Court next must determine whether the plain error affected
Landrus’ substantial rights. Pemberton, 2019 ND 157, ¶ 9. “In order to affect
‘substantial rights,’ an error must have been prejudicial, or affected the




                                        2
outcome of the proceeding.” State v. Patterson, 2014 ND 193, ¶ 4, 855 N.W.2d
113.

[¶12] Due process protects a criminal defendant from conviction except upon
proof beyond a reasonable doubt of every element of the charged offense.
Olander, 1998 ND 50, ¶ 19. Here, Landrus was charged with causing serious
bodily injury, but he was convicted of attempting to inflict serious bodily injury.
Compare N.D.C.C. § 12.1-17-02(1)(a) with N.D.C.C. § 12.1-17-02(1)(c). Because
the jury was instructed on the elements of subdivision (c), it did not find every
element of subdivision (a), the charged offense. We conclude this affected
Landrus’ substantial rights, and the district court committed obvious error.

[¶13] Whether to correct an obvious error lies within this Court’s discretion.
Pemberton, 2019 ND 157, ¶ 9. Sustaining a conviction based on jury
instructions that did not require findings on every essential element of the
charged crime violated due process. Olander, 1998 ND 50, ¶ 19. Therefore, the
failure to correct this error would seriously affect the fairness, integrity, and
public reputation of criminal proceedings. We reverse and remand for a new
trial using jury instructions consistent with the crime charged.

                                       IV

[¶14] We have considered the remaining issues and arguments raised by the
parties and find them to be either unnecessary to our decision or without merit.
We reverse and remand.

[¶15] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Jerod E. Tufte

      I concur in the result.
      Lisa Fair McEvers




                                        3